In the original opinion an order extending time for filing bills of exception was overlooked. Upon this being called to our attention the bills were considered and an affirmance ordered. Appellant now files a motion questioning our opinion on the merits. Our opinion is criticized wherein we said that a part of bill number two set out testimony relating to the transaction upon which the prosecution was pending. A more critical examination *Page 512 
of the bill leads us to think we were in error and that the whole bill relates to evidence as to a former transaction. Even if it should be conceded that the inquiry as to such former transaction was erroneous — which is strongly argued by appellant, and in the opinion of the present writer, is open to some question — yet we find that the learned trial judge instructed the jury in writing upon the point as follows:
"The testimony as shown by the record of the tearing up of a still and mash and equipment somewhere near the premises of the defendant prior to the time of this raid is withdrawn from your consideration."
In explanation of the bill the court says the evidence complained of was admitted under the opinion in Lenz v. State, 106 Tex.Crim. R., 290 S.W. 167; but that after having admitted it the court became doubtful about it and withdrew it from the jury's consideration. Having regard to the case as a whole we incline to the view that such action by the court cured any error — if such occurred — in admitting the evidence in the first place.
Appellant's motion for rehearing is overruled.
Overruled.